ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Thomas P. Lowe committed professional misconduct, namely, engaging in a sexual relationship with a vulnerable client and billing the client for meetings in which they engaged in sexual relations, in violation of Minn. R. Prof. Conduct 1.5(a) and (b), 1.7(a)(2), and 1.8(j).
Respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), withdraws his previously filed answer, and unconditionally admits the allegations of the peti*635tion. The parties jointly recommend that the appropriate discipline is an indefinite suspension with no right to petition for reinstatement for 15 months.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Thomas P. Lowe is indefinitely suspended from the practice of law, effective 14 days from the date of filing of this order, with no right to petition for reinstatement for a minimum of 15 months from the date of this order. Respondent may petition for reinstatement pursuant to Rule 18(a) — (d), RLPR. Reinstatement is conditioned on successful completion of the professional responsibility portion of the state bar examination and satisfaction of continuing legal education requirements, pursuant to Rule 18(e), RLPR. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/_ Alan C. Page Associate Justice